Order entered November 24, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-01374-CV

IN RE QUESTCARE INTENSIVISTS, PLLC AND DAVID A. BRICKEY, D.O., Relators


                  Original Proceeding from the County Court at Law No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. CC-13-05533-A

                                           ORDER
       Before the Court is real party in interest Viktor Koleychik’s unopposed motion for

extension of time to file a response to the petition for writ of mandamus. We GRANT the

motion. Real party in interest Viktor Koleychik and respondent shall file their responses, if any,

on or before December 3, 2015.


                                                      /s/   MOLLY FRANCIS
                                                            JUSTICE